IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-10886



     CARYN M. VOSKUIL,

                                       Plaintiff-Appellant,

                                  v.

     ENVIRONMENTAL HEALTH CENTER-DALLAS, INC.; ET AL.,

                                       Defendants,

     ENVIRONMENTAL HEALTH CENTER-DALLAS, INC.,

                                       Defendant-Appellee.

                   _______________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                           3:96-CV-683-L
                  _______________________________
                           June 19, 2000

Before JONES and BENAVIDES, Circuit Judges, and WALTER*, District
Judge.

PER CURIAM:**

     Appellant Caryn M. Voskuil (“Voskuil”) appeals the dismissal

with prejudice of her Title VII sexual harassment suit.       The

dispute which culminated in the dismissal arose when appellee

Environmental Health Center-Dallas (“EHC-D”) requested—and

     *
          District Judge    of the Western District of Louisiana,
sitting by designation.
     **
          Pursuant to 5TH   Cir. R. 47.5, the court has determined
that this opinion should    not be published and is not precedent
except under the limited    circumstances set forth in 5th Cir. R.
47.5.4.
Voskuil refused to produce—the records of Voskuil’s treatment for

depression with Dr. Margie McKeon, a psychologist, and Dr. Jerome

Statman, a psychiatrist.    Both parties agreed that the records

were privileged material, but EHC-D maintained that Voskuil had

waived the privilege based on her request for damages for

emotional distress and injury that extended to suicidal thoughts

and believing that her life was not worth living.    On July 2,

1998, the magistrate judge agreed with EHC-D and ordered Voskuil

to produce the documents.    The district court overruled Voskuil’s

objections to the magistrate judge’s ruling and subsequently

denied her motion for reconsideration.

     After Voskuil refused to comply with the magistrate judge’s

order, the district court held a contempt hearing on April 23,

1999.   At the hearing, Voskuil’s counsel conceded that she had

flouted the court’s order; Voskuil indicated that she endorsed

her counsel’s conduct.   Upon questioning by the court, however,

Voskuil agreed that she would produce the medical records if

their disclosure was reasonably limited.

     In its June 11, 1999 ruling on the contempt motion, the

district court imposed monetary sanctions and ordered Voskuil to

produce the medical records.    However, the district court also

established certain limitations on who could obtain access to the

records and for what purposes the records could be used.

Finally, the district court warned that if Voskuil neglected to

comply with its mandate, it would dismiss her case with

                                  2
prejudice.

     On June 30, 1999, after Voskuil once again failed to produce

the documents by the court-imposed deadline, the district court

dismissed Voskuil’s case with prejudice after finding that such

action was the only effective sanction under the circumstances.

     We hold that the district court did not abuse its discretion

in so doing.    Though Voskuil now argues that the magistrate judge

allowed no limitations on the disclosure of this sensitive

material, the record reveals that Voskuil never requested any

such reasonable limitations on the disclosure of the records

before the magistrate judge.   The issue of reasonable limitations

did arise at the contempt hearing when the district court

suggested it.   Having agreed to release the medical records with

the protection of the limitations set forth in the district

court’s June 11, 1999 order, and having been warned that

continued failure to produce the records would lead to a

dismissal with prejudice, Voskuil cannot now complain that the

sanction was an abuse of discretion.   She twice intentionally

disregarded court orders, misrepresented her future course of

conduct to the district court, failed to pay the monetary

sanctions that were a lesser punishment for her contempt, and

knew the consequences of her actions would be the demise of her

suit.   In this context, we cannot say that the district court

abused its discretion in dismissing the case with prejudice.

                                                            AFFIRMED

                                  3